Citation Nr: 1415472	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to March 1965 and from October 1967 to August 1983
This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to a TDIU.

The Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the favorable decision awarding entitlement to TDIU, no further notice or assistance is needed to aid the Veteran in substantiating his claim.



II. Law and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2013).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

When the claim is in equipoise, the reasonable doubt rule is for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

III. Analysis

The Veteran contends he is entitled to individual unemployability benefits as his service connected disabilities as a whole caused him to be unable to secure gainful employment.  The Veteran has been unemployed since June 2005.

The Veteran is currently service connected for:  post-traumatic stress disorder (PTSD), rated as 70 percent disabling; arteriosclerotic heart disease, status post myocardial infarction, and angina, 30 percent disabling; traumatic arthritis, right knee with limitation of extension, 30 percent disabling; diabetes mellitus, type II with early diabetic nephropathy with normal renal function (DM-II), 20 percent disabling; traumatic arthritis, left knee, 10 percent disabling; traumatic arthritis right ankle, with history of fracture, 10 percent disabling; traumatic arthritis left ankle with history of fracture, 10 percent disabling; tinnitus, 10 percent disabling; limitation of flexion, left knee, 10 percent disabling; diabetic peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II with early diabetic nephropathy with normal renal function, 10 percent disabling; diabetic peripheral neuropathy, right lower extremity, associated with DM-II, 10 percent disabling; synovitis, left fourth finger, 0 percent disabling; pterygium, postoperative resection left eye with minimal scarring, 0 percent disabling; hearing loss, left, 0 percent disabling; and erectile dysfunction associated with DM-II, 0 percent disabling.  His combined evaluation for compensation is 100 percent as of September 6, 2013, and 90 percent as of January 26, 2009.

As the Veteran's combined service-connected disabilities are currently 100 percent disabling, the Board finds that a TDIU is warranted from September 6, 2013.  What remains for consideration is whether the Veteran's prior combined disability rating of 90 percent warrants a TDIU for the remaining time period on appeal.

For the period of January 26, 2009 to September 6, 2013, the Veteran had one disability rated at more than 40 percent (PTSD) and a combined rating in excess of 70 percent.  This meets the minimum percent rating requirement of 38 C.F.R. § 4.16(a).  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met. 

The record reflects that the Veteran has a high school diploma.  The Veteran worked for the Army until he suffered a heart attack in 1983.  Upon retirement from the Army, he worked as an Army ROTC instructor from 1983 to 2005.  That position required him to run, walk, and lead physical training.  Because of the severe pain in his knees, the Veteran is no longer able to work in that position.  The Veteran has not been able to maintain employment since then.  He contends that whenever he is asked to report his physical condition, he is turned down for employment.  

On VA examination in February 2009, the examiner opined that, while the Veteran's hearing loss does not preclude employment, some employment settings which rely heavily on spoken communication may be expected to be somewhat difficult for him.  The examiner also commented that the overall functional limitation of the Veteran's knees and ankles is moderately severe. 

On VA examination in February 2010, the examiner noted an intermittent severity of PTSD symptoms, mild to moderate, since 2005.  The examiner opined that the Veteran's psychiatric symptoms have limited his industrial functioning, because he avoided colleagues.
 
At the Veteran's September 2013 VA examination, the examiner opined the following regarding the Veteran's service-connected disabilities:  his knee and ankle disabilities would result in significant functional limitations in a vocational setting, and it is more than likely that the Veteran would be restricted to sedentary-type work; his PTSD results in occupational impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks;  his synovitis of the left 4th finger potentially could limit repetitive use of the left hand in activities such as gripping and fine manipulation but would not prevent employment;  and his DM-II and accompanying complications impacts his ability to work, but would not prevent him from securing and following substantially gainful sedentary employment.  The examiner did not consider whether these disabilities would, in combination, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

In a December 2013 signed statement, the Veteran stated that his service-connected disabilities prevent him from obtaining a position in manual labor, employment for which he is qualified for.  His leg problems cause difficulty standing for periods of time, climbing stairs, or walking.  His heart causes some limitation on his ability to breathe and do manual labor.  His PTSD causes problems in dealing with people and the public.  He isolates himself from others and he avoids crowds because of his PTSD symptoms.

The Board finds that the evidence in favor of granting a TDIU is at least in equipoise and, resolving any reasonable doubt in favor of the Veteran, TDIU is granted for the entire appeal period.  The evidence suggests that the Veteran's service-connected disabilities, coupled with consideration of his limited educational background and limited work experience, are of a nature and severity as to preclude him from engaging in work.  The record shows that he is currently unemployed and has been unemployed since 2005.  The record also shows that several of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect both his physical and mental ability to perform work on a consistent or continual basis.

Though the claims file does not contain the opinion of a VA examiner to the effect that one of the Veteran's service-connected disabilities preclude his gainful employment, the Board, resolving all reasonable doubt in the Veteran's favor, finds that it is at least as likely as not that the Veteran's service-connected disabilities, considered together as a whole, preclude the Veteran from obtaining and maintaining substantially gainful employment.  See Geib v. Shinseki, No. 2012-7164, 2013 WL 5788671, at*3 (Fed. Cir. Oct. 29, 2013) (noting that the ultimate determination of a TDIU is on VA and not a medical examiner and that VA's duty to assist a claimant does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities).

As the Veteran has many disabilities, there can be no doubt that further inquiry could be undertaken with a view towards development of this TDIU claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not that the Veteran is precluded from work due to his service-connected disorders.  As such, a TDIU is warranted.



ORDER

TDIU is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


